     Case 2:18-cv-00561-APG-NJK Document 72 Filed 01/13/21 Page 1 of 2




 1    ANDREW C. GREEN, ESQ.
      Nevada Bar No. 9399
 2    RIKKI J. HEVRIN, ESQ.
      Nevada Bar No. 13738
 3    KOELLER NEBEKER CARLSON
        & HALUCK, LLP
 4    400 S. 4th Street, Suite 600
      Las Vegas, NV 89101
 5    Phone: (702) 853-5500
      Fax: (702) 853-5599
 6    Andrew.green@knchlaw.com
      Rikki.hevrin@knchlaw.com
 7    Attorneys for Defendant,
      OHIO SECURITY INSURANCE COMPANY
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
      BRETT PRIMACK, individually,             )         CASE NO.: 2:18-cv-00561-APG-NJK
11                                             )
                                   Plaintiff,  )         STIPULATION AND ORDER TO
12                                             )         EXTEND TIME FOR JOINT
      vs.                                      )         PRETRIAL ORDER
13                                             )
      OHIO SECURITY INSURANCE COMPANY, )                 (Third Request)
14    a foreign corporation; and DOES I-X,     )
      inclusive, and ROE CORPORATIONS I-X,     )
15    inclusive,                               )
                                               )
16                                 Defendants. )
17           COMES NOW, Defendant, OHIO SECURITY INSURANCE COMPANY
18    (hereinafter referred to as “Defendant”), by and through its attorneys, the law firm of
19    KOELLER, NEBEKER, CARLSON & HALUCK, LLP, and Plaintiff, BRETT PRIMACK,
20    (hereinafter “Plaintiff”), by and through his counsel of record, Eric R. Blank, Esq. of LAW
21    OFFICES OF ERIC R. BLANK, P.C., hereby stipulate and request that the time to submit the
22    Joint Pretrial Order be extended by seven (7) days and will now be due on January 19, 2021.
23    The request for extension is due to absences associated with precautions for COVID-19.
24    Specifically, the main paralegal working with Plaintiff’s counsel on this case had been
25    hospitalized and underwent a surgical procedure due to COVID-19 related issues. She has
26    been able to come back to work, remotely and as her health permits, as of January 4, 2021, but
27    continues to deal with the backlog of several matters which has been complicated by her
28    ongoing recovery. The parties have discussed the issues within the Joint Pretrial Order with
                                           Page 1 of 2                                 611290
     Case 2:18-cv-00561-APG-NJK Document 72 Filed 01/13/21 Page 2 of 2




 1    the hope and anticipation that this additional time would allow for the staffing issues related to

 2    handling this case to resolve so that this Joint Pretrial Order can be completed per the Court’s

 3    Order.

 4    DATED this 12th day of January, 2021.               DATED this 12th day of January, 2021.
 5    KOELLER, NEBEKER, CARLSON                           LAW OFFICES OF ERIC R. BLANK, P.C.
       & HALUCK, LLP
 6

 7    By:    _/s/Andrew C. Green_                         By:   /s/Eric R. Blank______
         ANDREW C. GREEN, ESQ.                               ERIC R. BLANK, ESQ.
 8       Nevada Bar No. 9399                                 Nevada Bar No. 6910
         RIKKI J. HEVRIN, ESQ.                               7860 W. Sahara Avenue, Suite 110
 9       Nevada Bar No. 13738                                Las Vegas, NV 89117
         400 S. 4th Street, Suite 600                        Attorneys for Plaintiff,
10       Las Vegas, NV 89101                                 BRETT PRIMACK
         Attorneys Defendant,
11       OHIO SECURITY INSURANCE
         COMPANY
12
                                                   ORDER
13
               IT IS HEREBY ORDERED.
14
               DATED this 13th       day of January, 2021.
15

16
                                                     DISTRICT COURT JUDGE
17
      Respectfully Submitted By:
18
      KOELLER, NEBEKER, CARLSON
19     & HALUCK, LLP
20    By:    __/s/Andrew C. Green
         ANDREW C. GREEN, ESQ.
21       Nevada Bar No. 9399
         RIKKI J. HEVRIN, ESQ.
22       Nevada Bar No. 13738
         400 S. 4th Street, Suite 600
23       Las Vegas, NV 89101
         Attorneys for Defendant,
24       OHIO SECURITY INSURANCE COMPANY
25

26

27

28
                                            Page 2 of 2                                     611290
